Citation Nr: 0408459	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


REMAND

The veteran served on active duty from May 1980 to July 1991, 
and from November 1990 to July 1991, with service in the 
Persian Gulf from February 1991 to June 1991.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 1998, it was remanded to the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, for additional 
development.  

In a memorandum dated in January 2003, the Board determined 
to undertake additional development on the issues of 
entitlement to service connection for a back disability and a 
psychiatric disorder, to include post-traumatic stress 
disorder, to include as due to undiagnosed illness, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  Thereafter, the 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, but only provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  

In light of the Federal Circuit Court's decision and other 
policy considerations, VA has determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 
5103, 5103A, and 5107, are fully complied 
with and satisfied, to include which 
portions of the information and evidence 
necessary to substantiate the veteran's 
claims are to be provided by the veteran 
and VA.  38 U.S.C.A. § 5103 (a)(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO is requested to ask the 
veteran to identify all VA and non-VA 
health care providers that have evaluated 
and/or treated him for a psychiatric 
disorder and/or a back disability since 
September 2001.  After obtaining the 
necessary authorization and addresses 
from the appellant, the RO should obtain 
records from each health care provider 
the veteran identifies. 

3.  After obtaining any records and 
associating them with the claims file, 
the RO is requested to schedule the 
veteran for an examination by the 
appropriate specialist to determine the 
nature and etiology of any back condition 
that may be present.  The examiner is 
requested to review the claims file, 
which includes service medical records 
showing lumbosacral spasm in April 1980, 
limited lumbar spine motion with 
tenderness and muscle spasm in November 
1982, and low back strain in September 
1989 and February 1990; a VA medical 
record showing that in May 1997 the 
veteran complained of back pain; and a 
July 2002 VA MRI report showing 
degenerative disc disease of the lumbar 
spine.  

The examiner is requested to opine 
whether it is at least as likely as not 
(i.e., 50 percent or more likelihood) 
that any current back condition began 
during service, is causally linked to any 
incident or injury of active service or 
inactive duty for training.  If it is 
determined that a back condition pre-
existed service, the examiner is asked to 
provide a answer yes or no  answer as to 
whether the pre-existing back condition 
was aggravated (chronic worsening or 
permanent increase in the underlying 
condition beyond its natural progression) 
during service.  All indicated tests 
should be performed.  The examiner is 
asked to provide a rationale for any 
opinion expressed.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he or she should 
so indicate.

4.  The RO should also schedule the 
veteran for an examination by the 
appropriate specialist to determine the 
nature and etiology of any psychiatric 
condition that may be present.  The 
examiner is requested to review the 
veteran's medical records, which include 
an April 1990 (in-between periods of 
service) VA psychiatric treatment record 
noting auditory, and possibly visual, 
hallucinations as well as delusions that 
the veteran reported having had since age 
13 or 14; February 1991 service medical 
records showing that the veteran 
complained of anxiety while on active 
duty and gave a history of treatment for 
this condition prior to being recalled to 
active duty; an April 1996 service 
medical record (dated after the veteran's 
separation from active service; his 
active duty dates are May 1980 to April 
1983, and November 1990 to July 1991), 
noting the need for additional 
psychiatric evaluation and a notation of 
clinical depression; and VA psychiatric 
treatment records and examination 
reports, dated from late 1993 through 
2001, which  reflect psychiatric symptoms 
and diagnoses of various psychiatric 
conditions.

The examiner is requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current psychiatric condition began 
during or is causally related to any 
incident of active service.  If it is 
determined that such psychiatric 
condition pre-existed service, the 
examiner is asked to provide a answer yes 
or no answer as to whether the pre-
existing psychiatric condition was 
aggravated (chronic worsening or 
permanent increase in the underlying 
condition beyond its natural progression) 
during service.  All indicated tests 
should be performed.  The examiner is 
asked to provide a rationale for any 
opinion expressed.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he or she should 
so indicate.

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




